     Case 2:19-cv-00182-TLN-KJN Document 40 Filed 07/17/20 Page 1 of 4
     Sean Riordan (CA Bar No. 255752)
 1   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
 2   P.O. Box 189070
     Sacramento, CA 95818
 3   T: 916.620.9705
     sriordan@aclunc.org
 4
     Matthew Cagle (CA Bar No. 286101)
 5   AMERICAN CIVIL LIBERTIES UNION
     FOUNDATION OF NORTHERN CALIFORNIA
 6   39 Drumm Street
     San Francisco, CA 94111
 7   T: 415.343.0758
     mcagle@aclunc.org
 8
     John G. Heller (CA Bar No. 129901)
 9   Si Eun Amber Lee (CA Bar No.197329)
     ROGERS JOSEPH O'DONNELL, PC
10   311 California Street, 10th Floor
     San Francisco, CA 94104
11   T: 415.956.2828
     jheller@rjo.com
12   slee@rjo.com
13   Attorneys for Plaintiffs
     Tanya Faison and Sonia Lewis
14
15                               UNITED STATES DISTRICT COURT
16                             EASTERN DISTRICT OF CALIFORNIA
17
     TANYA FAISON and SONIA LEWIS,                     Case No.: 2:19‐cv‐00182‐TLN‐KJN
18
                           Plaintiffs,                 JOINT STIPULATION OF DISMISSAL
19                                                     OF ACTION AND RETENTION OF
            vs.                                        JURISDICTION; ORDER
20
     SCOTT R. JONES, individually and as
21   Sheriff of Sacramento County,
22                         Defendant.
23
24          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs
25   Tanya Faison and Sonia Lewis (“Plaintiffs”) and Defendant Scott R. Jones (“Defendant”),
26   through their undersigned counsel, hereby jointly stipulate to the dismissal with prejudice of
27   all claims in the above captioned case, in accordance with the terms set forth in the
28   Settlement Agreement and Mutual General Release dated May 15, 2020 (“Agreement”).
                                                                                               Page 1
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN
      JOINT STIPULATION OF DISMISSAL OF ACTION AND RETENTION OF JURISDICTION
     Case 2:19-cv-00182-TLN-KJN Document 40 Filed 07/17/20 Page 2 of 4

 1          Pursuant to the terms set forth in Paragraph 8 of the Agreement, the parties have
 2   agreed to the Court’s retention of jurisdiction to enforce the terms of the Agreement for a
 3   period of three years, or for so long as Defendant holds the office of Sacramento Sheriff,
 4   whichever is less.
 5          The undersigned counsel for Plaintiffs certifies that the content of this document is
 6   acceptable to counsel for Defendants and that said counsel has provided authority to affix his
 7   electronic signature and to submit this document on his behalf pursuant to Local Rule 131,
 8   subsection (e).
 9   IT IS SO STIPULATED.
10   Dated: July 17, 2020                        AMERICAN CIVIL LIBERTIES UNION
                                                 FOUNDATION OF NORTHERN CALIFORNIA
11
12                                                     /s/ Sean Riordan
                                                 By: ________________________
13                                                     SEAN RIORDAN
                                                       Attorneys for Plaintiffs
14                                                     TANYA FAISON and SONIA LEWIS
15
     Dated: July 17, 2020                        WOODRUFF, SPRADLIN & SMART
16
                                                       /s/ James H. Eggart
17                                               By: ________________________
                                                       JAMES H. EGGART
18                                                     Attorneys for Defendant
                                                       SCOTT R. JONES
19                                                     (as authorized on July 15, 2020)
20
21
22
23
24
25
26
27
28
                                                                                                  Page 2
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN
      JOINT STIPULATION OF DISMISSAL OF ACTION AND RETENTION OF JURISDICTION
     Case 2:19-cv-00182-TLN-KJN Document 40 Filed 07/17/20 Page 3 of 4

 1                                              ORDER
 2          1.     Plaintiffs Tanya Faison and Sonia Lewis and Defendant Scott R. Jones have
 3   entered into a Settlement Agreement and Mutual General Release dated May 15, 2020
 4   (“Agreement”) to resolve the claims raised in the above captioned case.
 5          2.     The Court retains jurisdiction to enforce the terms of the Agreement for a
 6   period of three years, or for so long as Defendant Scott R. Jones holds the office of
 7   Sacramento Sheriff, whichever is less.
 8          3.     The above captioned case is dismissed with prejudice except to the extent the
 9   Court retains jurisdiction to enforce the terms of the Agreement for three years, or for so long
10   as Defendant Scott R. Jones holds the office of Sacramento Sheriff, whichever is less.
11
12   IT IS SO ORDERED.
13
14   Dated: July 17, 2020
                                                           Troy L. Nunley
15                                                         United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                Page 3
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN
      JOINT STIPULATION OF DISMISSAL OF ACTION AND RETENTION OF JURISDICTION
     Case 2:19-cv-00182-TLN-KJN Document 40 Filed 07/17/20 Page 4 of 4

 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                               Page 4
      CASE NO: 2:19‐cv‐00182‐TLN‐KJN
      JOINT STIPULATION OF DISMISSAL OF ACTION AND RETENTION OF JURISDICTION
